Citation Nr: 1106100	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-27 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a disability of the 
thoracolumbar spine.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in St. 
Louis, Missouri, which denied the claims at issue.

The claim for migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether 
the Veteran's right ear hearing loss disability was incurred in 
active service. 

2.  The Veteran's left ear hearing loss disability did not 
manifest in active service or for many years thereafter, and has 
not otherwise been shown to be related to service. 

3.  The Veteran's tinnitus did not manifest in active service or 
for many years thereafter and has not otherwise been shown to be 
related to service.

4.  The preponderance of the evidence shows that the Veteran's 
current disability of the thoracolumbar spine did not manifest 
until many years after active service and is not related to 
complaints of back pain in service. 






CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2010).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).

4.  A disability of the thoracolumbar spine was not incurred in 
or aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
right ear hearing loss disability has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id. at 486. 

Here, prior to the initial rating decision in this matter, a 
March 2005 letter provided all notice required under the VCAA 
apart from notifying the Veteran how VA determines the degree of 
disability or the effective date.  Since the Board has concluded 
that the preponderance of the evidence is against the Veteran's 
claim, lack of notice with respect to these elements did not 
affect the outcome of the claim or the essential fairness of the 
adjudication, and therefore no further notice is needed.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 115-16 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Accordingly, the Board concludes that the duty to notify 
has been satisfied.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the claims file.  The Veteran's private medical records 
have also been obtained to the extent possible.  In this regard, 
two of the private providers identified by the Veteran informed 
VA that they were unable to locate records of treatment for the 
Veteran.  The Board finds that all reasonable assistance to 
obtain these records has been made and that further efforts are 
not warranted.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  

The Board's notes that a December 2000 letter from the Social 
Security Administration (SSA) reflects that the Veteran is 
receiving SSA benefits.  However, the letter does not state what 
these benefits are based on.  Moreover, VA and private treatment 
records are in the claims file dating back to 1980 and clearly 
show, as will be discussed in more detail below, that the Veteran 
did not have a significant post-service history of thoracolumbar 
spine pain prior to an April 1980 motor vehicle accident and that 
the Veteran did not report back pain for decades thereafter.  
Furthermore, the post-service treatment records show that the 
Veteran's left ear hearing loss was not first detected until 1996 
and that the Veteran did not first report tinnitus until 1998.  
Because the Veteran's medical history is already well-documented 
in the claims file, it seems highly unlikely that SSA would have 
medical evidence contradicting the numerous treatment records in 
the file dating back to 1980 showing that the Veteran did not 
report chronic thoracolumbar spine pain, hearing loss, or 
tinnitus for decades after service and after significant post-
service injuries, despite reporting a number of other medical 
problems during that time.  In Golz v. Shinseki, 590 F.3d 1317, 
1321, 1321 (Fed. Cir. 2010), the Federal Circuit held that to 
conclude that all medical records or all SSA disability records 
are relevant would render the word 'relevant' superfluous in 
38 C.F.R. § 5103A.  The Federal Circuit further held that the 
Government is not required to "obtain records in every case in 
order to rule out their relevance."  Id. at 1323.  Rather, VA is 
required to examine the information related to the medical 
records and to obtain those records only "if there exists a 
reasonable possibility that the records could help the veteran 
substantiate his claim for benefits."  Id.  Here, given the fact 
that the Veteran's medical history is well-documented in the file 
and there is no indication that SSA has medical evidence that 
would yield new information not already of record, the Board 
finds that there is no reasonable possibility that the records 
could help the Veteran' substantiate the claims on appeal.  See 
id.  Thus, there is no need for VA to request these records.  
Accordingly, the Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  In McLendon, 20 Vet. App. 
at 83, the Court held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate or explain why an adequate examination is not required.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with respect to the Veteran's claim for a left ear hearing 
loss disability, a VA audiological examination was provided in 
June 2007.  The Board finds that this examination is adequate for 
decision-making purposes as the examiner reviewed the claims 
file, interviewed and examined the Veteran, which included 
appropriate audiological testing, and provided a complete 
rationale for the opinion stated which is grounded in and 
consistent with the evidence of record.  

With regard to the Veteran's tinnitus, the examiner stated in the 
June 2007 VA examination report that the etiology of the 
Veteran's tinnitus could not be determined.  In Jones v. 
Shinseki, 23 Vet. App. 382, 391 (2010), the Court held that an 
examination is not inadequate merely because the examiner states 
that he or she cannot reach a conclusion without resort to 
speculation.  The Court stated that when an examiner has done all 
that reasonably should be done to become informed about a case 
and the inability to render a requested opinion is adequately 
explained by the examiner or otherwise apparent in the Board's 
review of the evidence, further examination or another opinion is 
not required.  Id.  Here, while the examiner did not give a 
rationale for being unable to determine the likelihood that 
tinnitus is related to service, a review of the claims file shows 
that the service treatment records and examination reports are 
negative for tinnitus or ringing in the ears and the Veteran did 
not report tinnitus until 1998, over twenty years after the 
Veteran separated from service in June 1973.  Thus, the 
examiner's inability to reach a conclusion is apparent from a 
review of the evidence and there is no need to obtain another 
examination or opinion.  See id.  Moreover, given the Board's 
finding that over twenty years elapsed between the Veteran's 
separation from service and the onset of tinnitus, there is no 
indication that the Veteran's tinnitus is related to service.  
Thus, even if the examination report were considered inadequate, 
an adequate VA examination is not required to decide this claim.  
See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's claim for a thoracolumbar spine 
disability, an orthopedic examination was provided in July 2005 
in which the examiner reviewed the claims file and interviewed 
and thoroughly examined the Veteran.  In the examination report, 
the examiner stated that because the Veteran's separation 
examination did not mention any back problems, it could not be 
concluded "with certainty" that the Veteran's current back 
disability is related to injuries sustained while on active duty.  
This statement is at odds with VA's liberal standard of proof for 
establishing service connection, which only requires that the 
evidence be in equipoise with respect to whether a disability is 
related to service, in which case the Veteran is given the 
benefit of the doubt and the claim is granted.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55.  Thus, there is no need to 
determine with "certainty" whether a disability is related to 
service, only whether there is a fifty-fifty degree of 
probability of such a relationship.  In this respect, the 
examiner's opinion is not sufficient as it is not expressed in 
terms of degrees of likelihood (i.e. "at least as likely as 
not," "less likely than not," etc.) and thus the Board is 
unable to determine whether or not it supports the Veteran's 
claim based on the standard of proof applied under VA law.  The 
Board also notes that it does not appear the VA examiner 
considered the Veteran's post-service medical history given the 
rationale provided.  Nevertheless, as will be discussed in more 
detail below, the Board finds it clear from the evidence of 
record that the Veteran's low back complaints during service 
resolved by the time of separation and that the Veteran's current 
disability of the thoracolumbar spine did not manifest until 
decades after service, during which time the Veteran sustained an 
injury to his back in a motor vehicle accident.  Thus, there is 
no indication that the Veteran's back disability is related to 
service.  As such, an adequate VA examination is not required to 
make a decision on this claim.  See Barr, 21 Vet. App. at 312; 
McLendon, 20 Vet. App. at 83.  Consequently, the Board finds that 
further examination or opinion regarding this claim is not 
warranted.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for certain chronic 
disabilities, including sensorineural hearing loss and arthritis, 
may be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A. Left Ear Hearing Loss and Tinnitus

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability and tinnitus, which he 
argues were caused by an injury to the head in service as well as 
hazardous noise exposure from the firing of tanks during training 
missions, among other sources of noise exposure.  For the reasons 
that follow, the Board finds that service connection is warranted 
for a right ear hearing loss disability but not for the Veteran's 
left ear hearing loss disability or tinnitus. 

Under the first Shedden element, the evidence must show the 
presence of a current hearing loss disability and tinnitus.  With 
respect to hearing loss, impaired hearing will be considered to 
be a disability under the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The Court has held that the 
threshold for normal hearing is from 0 to 20 decibels, and that 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory 
thresholds set forth in 38 C.F.R. § 3.385 establish when hearing 
loss is severe enough to be service connected.  Hensley at 159.

The Board is satisfied with the evidence of a current hearing 
loss disability.  The June 2007 VA audiological examination shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
45
50
LEFT
35
40
40
55
40

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 98 percent for the right ear and 86 percent 
for the left ear.  Based on the Veteran's puretone thresholds and 
speech recognition scores, the Board finds that the Veteran has a 
current hearing loss disability in both ears.  See 38 C.F.R. 
§ 3.385.

With regard to tinnitus, this disability is defined as "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  It 
is usually subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007).  Because tinnitus is 
subjective, its existence is generally determined by whether or 
not the veteran claims to experience it.  Thus, for VA purposes, 
tinnitus is a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The evidence of record shows that the Veteran 
has reported tinnitus since 1998.  Therefore, the Board finds 
that the Veteran has this disability.  See id. 

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Board notes that where a veteran is seeking service 
connection for any disability, due consideration shall be given 
to the places, types, and circumstances of such veteran's service 
as shown by the veteran's service record, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in 
combat, satisfactory lay or other evidence will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  However, while service connection for a 
combat-related injury may be based on lay statements alone, the 
competent and credible evidence must still show a current 
disability and a nexus to service.  See Davidson v. Shinseki, 581 
F.3d 1313, 1315-16 (Fed. Cir. 2009); see also Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 
303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).   

Here, the Veteran has not stated and his service personnel 
records do not show that he had combat service.  Thus, the 
relaxed evidentiary standard under 38 U.S.C.A. § 1154(b) does not 
apply.  In his February 2005 claim and May 2006 notice of 
disagreement (NOD), the Veteran stated that as a truck driver and 
ambulance driver in a tank unit, he was exposed to the firing of 
tanks during training missions.  He also stated that the exhaust 
system of the trucks he drove was located directly behind his 
head and produced a loud noise and that he did not wear hearing 
protection.  The Veteran argued that his hearing loss and 
tinnitus were caused by such noise exposure during active duty.  
The Veteran's DD 214 confirms that the Veteran served as a motor 
vehicle operator in a tank battalion.  At the June 2007 VA 
examination, the Veteran stated that his hearing loss and 
tinnitus had been present for thirty five years.  He related that 
during service he was hit on top of the head by the side of a 
truck that had fallen on him and caused him to lose 
consciousness.  The Veteran stated that he noticed ringing in his 
ears about a week later which had never gone away.  He also 
stated that his wife noticed he had hearing problems after this 
incident.  An August 2007 statement from an individual who served 
with the Veteran confirms that the Veteran was exposed to 
hazardous noise from tanks firing as well as machine guns and 
that hearing protection was not worn.  This statement also 
reflects that although the fellow service member did not actually 
witness the Veteran injure his head, he did see that the Veteran 
had stitches in his head.  Accordingly, based on this evidence, 
the Board finds that the Veteran was exposed to hazardous noise 
in service and also suffered a head injury.  However, the 
competent evidence must still show that the Veteran's in-service 
noise exposure and/or head injury caused his bilateral hearing 
loss disability and tinnitus.  

The Board acknowledges the Veteran's assertion that his hearing 
loss disability and tinnitus were caused by hazardous noise 
exposure and/or an injury to the head during active service.  In 
this regard, the Veteran is competent to testify as to matters 
within his personal knowledge and experience, such as his 
symptoms and medical history.  See, e.g., Davidson, 581 F.3d at 
1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
unlike the Veteran's medical history or symptoms, the Board finds 
that determining whether a relationship exists between the 
Veteran's hearing loss disability and tinnitus requires a 
knowledge of medical principles regarding etiology that only a 
person with medical expertise can possess.  Thus, it is a 
determination that is "medical in nature" because it is too 
complex to be made based on lay observation alone.  See, e.g., 
Davidson, 581 F.3d at 1316; Jandreau, 492 F. 3d at 1376; Barr, 21 
Vet. App. at 309; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007).  A determination that is medical in nature must be made 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions in 
order for such a determination to be considered competent medical 
evidence.  See 38 C.F.R. 3.159(a)(1); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a lay person, the 
Veteran has not been shown to have such expertise.  Thus, his 
opinion that his in-service head injury and noise exposure caused 
his current hearing loss disability and tinnitus is not 
considered competent evidence and therefore cannot support his 
claim.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); 
Espiritu, 2 Vet. App. at 494-95. 

The Veteran's January 1971 entrance examination report is 
negative for hearing problems.  The examination report reflects 
an audiogram showing puretone thresholds, in decibels, as 
follows.




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
/
10 (15)
LEFT
15(30)
15 (25)
5(15)
/
15(20)

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  The Board notes 
that the January 1971 examination report indicates that American 
Standards Association (ASA) units were used to measure the 
Veteran's puretone thresholds.  The current definition for a 
hearing loss disability found at 38 C.F.R. § 3.385 is based on 
units that have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The ASA units in the above audiogram must therefore be converted 
from ASA to ISO units.  This means adding to the reported 
findings 15 decibels at the 500 dB level, 10 decibels at the 
1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB 
level.  In order to facilitate data comparison, the ASA standards 
have been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.  This audiogram, when converted to 
ISO units, shows that the Veteran's right ear hearing was normal 
at entrance but that the Veteran had some hearing loss in the 
left ear at 500 and 1000 Hertz when he entered active duty.  See 
Hensley, 5 Vet. App. at 157.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of hearing loss or ringing in 
the ears.  An October 1972 service treatment record reflects that 
the Veteran had been hit on the head two and a half weeks earlier 
and complained of headaches.  However, this record does not 
indicate whether the injury was caused by being hit in the head 
by the side of a truck.  Moreover, the Veteran did not mention 
ringing in his ears or other hearing problems in this record.  
There is no other mention of a head injury in the Veteran's 
service treatment records.  The Veteran's June 1973 separation 
examination likewise makes no mention of tinnitus or hearing 
loss.  An audiogram reflected in the examination report shows 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
25
25
LEFT
15
15
15
15
15

The results of a speech recognition test were not recorded.  The 
Board notes that the puretone thresholds in this audiogram were 
based on ISO units and thus need not be converted.  The Veteran's 
separation audiogram shows that the Veteran had some hearing loss 
in the right ear at separation, although it was not severe enough 
to be considered disabling under VA law.  See 38 C.F.R. § 3.385; 
Hensley, 5 Vet. App. at 157.  The Veteran's left ear hearing was 
normal at separation and thus apparently improved as compared to 
his entrance examination report.  See id.  

Based on the Veteran's service treatment records, the Board finds 
that the Veteran sustained some hearing loss in the right ear 
when the June 1973 separation examination is compared with the 
January 1971 entrance examination.  However, the Veteran's left 
ear hearing improved as compared to his entrance examination and 
was normal at separation.  Thus, the Board finds that the 
Veteran's left ear hearing loss did not manifest in service.  
Moreover, because there is no evidence of tinnitus in the service 
treatment records or examination reports, the Board finds that 
tinnitus did not manifest in active service.

Under the third Shedden element, there must be competent evidence 
of a relationship between the Veteran's in-service noise exposure 
and/or head injury and his current bilateral hearing loss 
disability and tinnitus.  In this regard, while the Board finds 
that the Veteran's tinnitus and left ear hearing loss did not 
manifest in service, as discussed above, service connection may 
still be established if all of the evidence of record, including 
evidence of a continuity of symptomatology, shows that these 
hearing problems were incurred in or aggravated by active 
service.  See 38 C.F.R. § 3.303(b)(d); see also Hensley, 5 Vet. 
App. at 159 (holding that the absence of a hearing loss 
disability in service does not preclude service connection for a 
current hearing loss disability). 

After service, the earliest mention of the Veteran's hearing 
difficulties is reflected in a May 1992 VA general examination 
report.  In this report, it was noted that on examination the 
Veteran had some hearing loss in his right ear on examination and 
by his reported history.  Hearing loss in the left ear and 
tinnitus were not noted.  The results of audiometric testing were 
also not recorded.  

At a March 1993 RO hearing, the Veteran testified that he 
experienced some hearing loss.  However, he made no mention of 
tinnitus or ringing in the ears at this time. 

A January 1996 VA treatment record is the earliest evidence of 
record showing a bilateral hearing loss disability.  This record 
reflects an audiogram showing puretone thresholds, in decibels, 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
34
LEFT
15
20
20
40
25

This audiogram shows that the Veteran had a hearing loss 
disability in both ears at this time.  See 38 C.F.R. § 3.385.  
However, there is no mention of tinnitus or ringing in the ears 
in this record. 

A July 1997 VA treatment record reflects that the Veteran had 
hearing loss but no complaints of discharge, pain, or dizziness.  
There is no mention of tinnitus in this record.

A September 1997 VA treatment record reflects audiological 
testing showing a hearing loss disability in both ears.  However, 
this record explicitly indicates that the Veteran did not have 
tinnitus.

An August 1998 VA treatment record reflects that the Veteran had 
a history of hearing loss for the past six or seven years.  The 
Veteran also reported occasional tinnitus.  This is the first 
mention of tinnitus in the evidence of record.  It was noted that 
the Veteran had a history of noise exposure over the past twenty 
years. 

The June 2007 VA examination report reflects that the Veteran 
reported a thirty-five year history of hearing loss.  The Veteran 
stated that after service he worked as a police officer for about 
a year and trained with pistols and shot guns but wore hearing 
protection.  Thereafter the Veteran denied any significant post-
service noise exposure.  The Veteran also stated that his 
tinnitus had been present since 1971 when the side of a truck 
fell on top of his head.  After interviewing and examining the 
Veteran, as well as reviewing the claims file, the examiner 
concluded that because the Veteran's hearing was normal at 
separation and there were no significant changes in the Veteran's 
hearing between the Veteran's entrance into service and his 
separation examination, it was not at least as likely as not that 
the Veteran's hearing loss was related to service.  The Board 
notes in this regard that the examiner converted the Veteran's 
puretone thresholds in the entrance audiological examination from 
ASA units to ISO units in reviewing the file.  The examiner 
stated that the etiology of the Veteran's tinnitus could not be 
determined and did not provide an opinion as to the likelihood 
that it was related to service.  

In carefully reviewing the record, the Board finds that the 
evidence is at least in equipoise with respect to whether the 
Veteran's right ear hearing loss was incurred in active service.  
In this regard, as discussed above, the Veteran did have some 
hearing loss in the right ear at separation, although it was not 
yet severe enough to be considered disabling under VA law.  The 
May 1992 VA general examination report also notes that the 
Veteran had hearing loss in the right ear but makes no mention of 
the left ear.  The fact that only the Veteran's right ear loss 
was detected at this time is significant in that it is in keeping 
with the Veteran's June 1973 separation audiogram, which shows 
hearing loss in the right ear but not the left ear.  The Veteran 
has also stated that he experienced hearing loss ever since his 
period of service, and the Board finds this account to be 
credible based on the right ear hearing loss detected at 
separation.  The Board must disregard the June 2007 VA opinion as 
it pertains to the Veteran's right ear hearing loss, as the 
service treatment records clearly show that the Veteran had right 
ear hearing loss at separation which was not present at entrance 
into service, contrary to the examiner's finding.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993); Hayes v. Brown, 5 Vet App 60 
(1993).  
Thus, giving the Veteran the benefit of the doubt, the Board 
finds that the Veteran's right ear hearing loss was incurred in 
active service.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
55. 

With respect to the Veteran's left ear hearing loss, the 
Veteran's separation examination shows that the Veteran's left 
ear hearing was normal at separation.  Indeed, as late as May 
1992, almost twenty years after the Veteran separated from active 
service, right ear hearing loss was noted but not left ear 
hearing loss.  The fact that the examiner explicitly noted right 
ear hearing loss and made no mention of left ear hearing loss 
indicates that left ear hearing loss was not detected at this 
time.  As discussed above, the earliest evidence of a left ear 
hearing loss disability is reflected in the January 1996 VA 
treatment record, which is dated over 20 years since the Veteran 
separated from active service in June 1973.  The Board has 
considered the Veteran's statement in the June 2007 VA 
examination report that he had experienced hearing loss for 
thirty-five years.  However, this statement is at odds with the 
Veteran's reported history in the August 1998 VA treatment 
record, which reflects that he had only been aware of hearing 
loss for the past six or seven years.  In other words, this 
record indicates that the Veteran had only been aware of his 
hearing loss since the early 1990's rather than the early 1970's 
as he stated at the VA examination.  Thus, the credibility of the 
Veteran's statement in the June 2007 VA examination report has 
been put into question and cannot be relied on.  See Caluza, 7 
Vet. App. at 511 (holding that in determining whether lay 
evidence is satisfactory, the Board may consider, among other 
things, its consistency with other evidence submitted on behalf 
of the Veteran).  See also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that although the Board cannot reject a 
claimant's statements merely because he is an interested party, 
the claimant's interest may affect the credibility of his 
testimony).  Indeed, even if the Veteran did notice hearing loss 
as early as the 1970's, this does not necessarily show that the 
Veteran had hearing loss in the left ear given the fact that the 
Veteran had hearing loss in the right ear by June 1973.  

Accordingly, based on the foregoing, the Board finds that the 
Veteran's left ear hearing loss did not manifest until over 
twenty years after separation from service.  This long period of 
time between separation and onset of left ear hearing loss weighs 
against a relationship to service.  Moreover, according to the 
June 2007 VA examination report, the fact that the Veteran's left 
ear hearing was normal at separation indicates that the Veteran's 
current left ear hearing loss is not related to in-service noise 
exposure or an in-service injury.  Accordingly, the Board finds 
that the preponderance of the evidence weighs against a 
relationship between the Veteran's left ear hearing loss and his 
period of service. 

With regard to tinnitus, the Board finds that this disability did 
not manifest until around 1998.  In this regard, the Veteran's 
service treatment records are negative for any mention of 
tinnitus.  The Veteran also did not report tinnitus or ringing in 
his ears in numerous medical records after service, including the 
May 1992 VA general examination report in which right ear hearing 
loss was noted, the March 1993 RO hearing in which the Veteran's 
hearing problems were discussed, and in VA treatment records 
dated in 1996 and 1997 reflecting diagnoses of hearing loss.  The 
Board finds this evidence significant in that the Veteran did not 
report problems with ringing in his ears at times when it would 
be natural and even expected to do so, such as during an 
audiological examination.  Moreover, the September 1997 VA 
treatment record suggests that the Veteran denied tinnitus at 
this time as it explicitly reflects that the Veteran's hearing 
problems were negative for tinnitus.  Thus, the Board finds that 
the Veteran's tinnitus did not manifest until around August 1998, 
when the Veteran first reported occasional tinnitus.  The Board 
has considered the Veteran's statement at the June 2007 VA 
examination that his tinnitus has been present ever since he 
sustained a head injury during service in 1971.  However, this 
statement is at odds with the fact that the Veteran did not 
mention having ringing in his ears until 1998 and that he seems 
to have denied symptoms of tinnitus in the September 1997 VA 
treatment record.  Thus, the Board does not find the Veteran's 
statement to be credible.  See id.  Accordingly, the Board finds 
that the Veteran's tinnitus did not manifest until 1998.  The 
fact that the Veteran's tinnitus did not manifest until about 
twenty-five years after the Veteran separated from service in 
June 1973 weighs against a relationship to service.  Absent 
credible evidence of a continuity of symptoms since discharge, 
the Board cannot find a nexus to service.  See 38 C.F.R. 
§ 3.303(b). 

In sum, the Board finds that the evidence is at least in 
equipoise with respect to whether a right ear hearing loss 
disability was incurred in active service.  Therefore, the 
benefit-of-the-doubt rule applies, and service connection for a 
right ear hearing loss disability is granted.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 

However, the preponderance of the evidence is against the 
Veteran's claims for service connection for a left ear hearing 
loss disability and tinnitus.  Therefore, the benefit-of-the-
doubt rule does not apply, and service connection for a left ear 
hearing loss disability and tinnitus must be denied.  See id. 

B. Thoracolumbar spine 

The Veteran contends that he is entitled to service connection 
for a back disability.  For the reasons that follow, the Board 
finds that service connection is not warranted.  

Under the first Shedden element, there must be competent evidence 
of a current disability of the thoracolumbar spine.  Here, the 
Board is satisfied with the evidence of a current disability as 
VA treatment records reflect that the Veteran has been diagnosed 
with degenerative joint disease of the back since 2000.

Under the second Shedden element, there must be evidence of 
incurrence or aggravation of an injury or disease in service.  In 
this regard, the Veteran stated in his February 2005 claim that 
during his period of service, in the spring of 1972, the side of 
a truck dropped and hit the Veteran in the head and knocked him 
unconscious.  The Veteran argues that his current disability of 
the thoracolumbar spine was caused by this injury.  An August 
2007 letter from a fellow service member reflects that he had 
witnessed the Veteran being barely able to walk due to severe 
back pain after the above-described accident, although the 
service member did not actually witness the accident. 

The Veteran's service treatment records reflect that in October 
1972 the Veteran complained of headaches after being hit on the 
head two and a half weeks earlier. However, he did not report 
back pain at this time.  In January 1973 the Veteran reported 
back pain in the lower thoracic area after he fell on his back 
while holding two children.  It was noted that the Veteran did 
not have any other history of trauma or back injuries.  On 
examination, the Veteran had full range of motion and no apparent 
muscle spasms. Three days after the Veteran was first seen for 
back pain, the Veteran again reported pain on both sides of the 
spine at the T9-10 area.  The Veteran had pain on sudden 
movements but no spasms.  X-rays of the Veteran's spine were 
within normal limits and a neurological examination was also 
normal.  
The service treatment records otherwise do not reflect diagnoses, 
treatment, or complaints of back problems.  The Veteran's June 
1973 separation examination is also negative for any back 
problems. 

After service, a May 1980 letter from the Veteran's private 
physician reflects that she had treated the Veteran for injuries 
sustained in a motor vehicle accident which occurred in April 
1980, including injuries to his low back.  It was noted that the 
Veteran had low back pain in the L3 to 5 area, and that the 
Veteran did not have any of his current symptoms prior to the 
accident.  X-rays of the Veteran's low back showed vertebral body 
rotations to the right of "all lumbars [sic]."  The physician 
concluded that the Veteran's injuries resulting from the car 
accident included lumbar and sacroiliac involvement.  

A November 1980 VA treatment record reflects that apart from 
sustaining an injury to his right knee during service in 1972, 
the Veteran did not have any "big problems" until April 1980 
when he was involved in a car accident, and that since that time 
the Veteran had experienced back pain. 

Private treatment records dated between 1988 and 1990 reflect 
treatment for problems with the Veteran's knee, ankle, shoulder, 
hand, and neck or cervical spine, but make no mention of the 
Veteran's thoracolumbar spine.  

An October 1990 private treatment record reflects that the 
Veteran reported low back pain which had begun two days earlier.  
The Veteran stated that his symptoms had their onset when he was 
putting wood in the stove and he heard a pop in his back.  The 
Veteran stated that since that time he had had persistent pain in 
the low back region.  The Veteran made no mention of any earlier 
history of low back pain.  An X-ray of the lumbar spine showed a 
"questionable area" in the sacroiliac joint region on the left.  

A December 1990 private treatment record reflects a general 
orthopedic examination in which the Veteran reported pain in his 
knee, ankle, shoulder, and wrist, but made no mention of his 
back. 

A May 1992 VA general examination reflects complaints of a number 
of orthopedic problems, but the Veteran did not report any low or 
mid back problems.  On examination of the Veteran's spine, the 
Veteran had normal range of motion and there were no noted 
complaints or problems.  

Private treatment records dated in 1992 and 1993 reflect 
treatment for problems with the Veteran's foot, shoulder, knee, 
wrist, and cervical spine, but make no mention of a thoracolumbar 
spine disability.  

A May 1993 RO hearing transcript reflects that the Veteran 
discussed a number of disabilities in connection with a claim for 
nonservice-connected pension benefits, including a disability of 
the cervical spine, but made no mention of low or mid back pain.  
The Board finds this evidence to be significant in that the 
Veteran had every incentive to give a full account of his 
physical disabilities in support of his claim, and yet made no 
mention of low or mid back pain despite discussing a number of 
other orthopedic problems. 

In a January 2000 VA treatment record, the Veteran reported pain 
involving the entire back.  VA treatment records dated in 
February 2000 reflect that the Veteran reported severe pain in 
the mid to low back which had been present for three weeks.  A 
December 2000 VA MRI report reflects that the Veteran had 
degenerative joint disease of the back as well as a bulging disk 
and a large cyst over the spinal cord.  

An April 2001 VA treatment record reflects that the Veteran had 
back pain which had been present for one year after a 
"spontaneous onset."  

VA treatment records after 2001 reflect regular treatment for 
back pain, but do not reveal any more information regarding its 
history or etiology.

At the July 2005 VA examination, the Veteran related that in the 
summer of 1972 he was working with a five-ton truck when the side 
of the truck fell onto his head and pinned him to the ground.  
The Veteran stated that a month later he began to experience pain 
in the low back, mid back, and upper back.  The Veteran also 
related that six months after discharge he was exiting from his 
car when his back "went out," and that he had been seeing a 
chiropractor ever since that time.  The examiner diagnosed the 
Veteran with a cystic legion involving the tip of the conus 
medullaris, a mild bulging disk at T6-7 and T3-4 showing mild 
degenerative arthritis, and degenerative disk disease of the 
thoracic disks.  After reviewing the claims file and examining 
the Veteran, the examiner stated that there was no direct 
evidence in the Veteran's service treatment records that a back 
injury in service would have resulted in the degree of impairment 
of the back that Veteran had currently.  The examiner noted that 
there was no evidence of treatment for the Veteran's low back 
pain in the service other than in January 1973, and that the 
Veteran's separation examination did not mention any back 
problems.  Thus, the examiner found that it could not be 
concluded with certainty that the Veteran's current back 
disability was related to the injuries he sustained while on 
active duty.  For the reasons discussed in the VCAA section of 
this opinion, the Board gives no weight to the VA examiner's 
statements regarding the etiology of the Veteran's back 
disability.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 
2009) (holding that the Court did not err as a matter of law when 
it treated as "non-evidence" an examiner's statement that recites 
the inability to come to an opinion).  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current disability of the thoracolumbar spine and 
his period of service.  While the Veteran did report back pain on 
two occasions in January 1973 during active service, no 
abnormalities were found on examination or X-ray and there is no 
mention of any back problems elsewhere in the service treatment 
records or in the June 1973 separation examination performed 
about five months later.  The Board also notes that in the 
January 1973 service treatment record, the Veteran denied any 
prior trauma to his low or middle back.  This suggests that while 
the Veteran may have received a head injury when the side of a 
truck fell on him in 1972, the injury did not involve his low or 
middle back.  Significantly, the May 1980 letter from the 
Veteran's private physician and the November 1980 VA treatment 
record reflect that the Veteran did not have a history of low 
back pain prior to the April 1980 motor vehicle accident.  Thus, 
in light of the Veteran's post-service medical history, the Board 
finds that the Veteran's back pain in service resolved by the 
time of his separation examination and was not chronic in nature.  
In this regard, the Board has considered the Veteran's statement 
at the July 2005 VA examination that he experienced back pain 
shortly after service when getting out of his car and that he had 
been seeing a chiropractor ever since that time.  While the 
Veteran may have seen a chiropractor regularly after service for 
other orthopedic problems, the Veteran's numerous post-service 
treatment records dated from 1980 to 2000 show that the Veteran 
almost never reported low or mid back problems until January 2000 
and the May 1980 letter and November 1980 VA treatment record 
show that the Veteran did not have a significant history of low 
back pain prior to the April 1980 motor vehicle accident.  In 
short, based on the evidence discussed above, the Board does not 
find it credible that the Veteran has had low or mid back pain 
ever since his in-service injury in 1973.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant); see 
also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) 
(statements made for the purpose of medical diagnosis or 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive a proper 
diagnosis or treatment); Caluza, 7 Vet. App. at 511.

Perhaps most significantly, the October 1990 private treatment 
record reflects that the Veteran reported low back pain which had 
begun only two days earlier and the April 2001 VA treatment 
record reflects that the Veteran had back pain which had been 
present for one year and had a "spontaneous onset."  These 
records further show that the Veteran's current low and mid back 
pain had not been continuous since service based on the recent 
onsets of back pain reported therein and in light of the fact 
that numerous orthopedic complaints in the years following 
service did not include complaints of low or mid back pain, as 
discussed above.  The Veteran's low back pain reported in October 
1990 also seems to have resolved shortly thereafter as there are 
no additional complaints of low back pain until January 2000.  
Thus, the Board finds that the Veteran's current disability of 
the thoracolumbar spine had its onset in January 2000 when the 
Veteran reported pain involving his entire back.  Thereafter, the 
Veteran has consistently reported back pain and has been 
diagnosed with a cyst and degenerative disk disease of the back.  
The April 2001 VA treatment record serves as highly probative 
evidence that the Veteran's current back disability had its onset 
in 2000, as the Veteran reported in this record that it had begun 
one year earlier.  This evidence greatly outweighs the Veteran's 
statements made in connection with the present claim that his 
current back disability has been present ever since his in-
service injuries, which the Board does not find to be credible.  
See Curry, 7 Vet. App. at 68; Cartright, 2 Vet. App. at 25; 
Caluza, 7 Vet. App. at 511.  

In short, for the reasons discussed above, the Board finds that 
the Veteran's current disability of the thoracolumbar spine first 
manifested in January 2000.  The fact that almost thirty years 
elapsed between the Veteran's separation from service in June 
1973 and the manifestation of his current back disability in 
January 2000, in conjunction with the fact that the Veteran had 
been in a serious motor vehicle accident after service involving 
injury to the low back, weighs against a relationship to service.  
As such, given this interval history, there is no competent or 
credible evidence of record showing a continuity of 
symptomatology or otherwise indicating that the Veteran's current 
disability of the back may be related to his back complaints in 
service.  See 38 C.F.R. § 3.303(b).  Thus, the third Shedden 
element has not been met.  See 381 F.3d at 1166-67. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a disability of the thoracolumbar spine must be denied.  See 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a right ear hearing loss 
disability is granted.

Entitlement to service connection for a left ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for a disability of the 
thoracolumbar spine is denied.


REMAND

The Veteran also claims entitlement to service connection for 
migraine headaches.  The Board finds that remand is warranted to 
ensure a full record before this claim can be properly 
adjudicated. 

Under the VCAA, the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is necessary 
to make a decision on the claim, as defined by law.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon, 20 Vet. App. at 82. 

Here, the Veteran's service treatment records reflect treatment 
for headaches in August 1972, October 1972, and December 1972, 
and the Veteran has reported headaches after service, including 
as recently as February 2005.  Therefore, the Board finds that 
there is an indication that the Veteran's current headaches may 
be related to service.  McLendon, 20 Vet. App. at 82.  On remand, 
a VA examination should be provided to assess the likelihood that 
the Veteran has a current headache disorder incurred in or 
aggravated by active service.  

The agency of original jurisdiction should also take this 
opportunity to obtain the Veteran's recent VA treatment records 
and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's recent VA treatment records 
should be obtained and associated with the 
claims file.

2. The Veteran should be scheduled for an 
examination to assess the nature and etiology 
of the Veteran's headaches.  The entire 
claims file and a copy of this REMAND must be 
made available to the examiner prior to the 
examination.  The examiner must note in the 
examination report that the evidence in the 
claims file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran has a 
headache disorder as a result of active 
military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.   

3. After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


